DETAILED ACTION
This is the first office action regarding application number 16/692706, filed on 11/22/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 09/21/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis, US 7301125 (hereafter Davis).
Regarding claim 1,
“A radiation-based gas detector, comprising:” (Davis teaches “A heater for a window of an optical gas sensor is provided…. the heater may be configured so as to provide a substantially unobstructed optical pathway through the window” in abstract. Thus Davis is from the same field as the instant claim.)
“a frame;… a …..window disposed adjacent the heater assembly.”(Pls see annotated Fig. 13. Davis teaches an optical window 72 next to heater 74. Window 72 corresponds to the window in the instant claim.)


    PNG
    media_image1.png
    425
    646
    media_image1.png
    Greyscale

Fig. 13 of Davis teaches a glass window adjacent to a heater assembly
“a heater assembly disposed on the frame, wherein the heater assembly comprises: a base defining a first opening; and a printed circuit board having at least one heating element and defining a second opening, wherein the first opening and the second opening are aligned coaxially; and” (Fig. 10 and 13)

    PNG
    media_image2.png
    440
    768
    media_image2.png
    Greyscale

Fig. 10 of Davis teaches heater assembly comprising base, circuit board, resistor as heater, and temperature sensor
“a glass window” (Fig. 9-13 of Davis teaches an optical window made of Sapphire. Fig. 9-13 does not teach a glass window.
Davis teaches a glass window 62 in Fig. 8B. Column 11, lines 35-40 teaches “The window 62 may be formed of, without limitation, optical glass, fused quartz and the like.” Column 11, lines 50-55 teaches “The heating element 16 and temperature-conducting element 18 may be formed on the window 62 or may be a separate structure to be secured thereto.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a window made of glass as taught in Fig. 8B in Davis to the to the heater assembly of Fig. 10, 13 in Davis. One of ordinary skill in the art would have been motivated to do so “to provide a substantially unobstructed optical pathway through the window” as taught in abstract. Additionally Davis teaches that heating and temperature conducting elements are formed on “quartz, sapphire, glass, and plastics” in column 7, lines 60-65. Thus, replacing sapphire in Fig. 13 by glass involves substitution of one known optical material with another. Pls see MPEP 2144.06-II.)
Regarding claim 2,
“ The radiation-based gas detector of claim 1, further comprising a front cover adapted to secure the glass window and heater assembly to the frame.” (Adapter 77 in Fig. 13 corresponds to the front cover. Column 12, lines 55-56 teaches “The combination of optical window 72 and heating element 74 is disposed on an adapter 77”.)
Regarding claim 6,
“The radiation-based gas detector of claim 2, wherein the front cover includes a third opening, wherein the first opening, the second opening and the third opening are coaxially aligned.”(Fig. 13)
Regarding claim 7,
“ The radiation-based gas detector of claim 1, further comprising at least one temperature sensor configured to determine a temperature of the glass window.”(Column 13, lines 35-38 teaches “A surface mounted temperature sensor 96, such as a thermistor, is provided for monitoring the surface temperature of the window.”)
Regarding claim 8,
“The radiation-based gas detector of claim 1, wherein the at least one heating element comprises a resistor.”(Column 13, lines 11-12 teach “Heating element 74 includes a circuit 86 on which are mounted surfaces resistors 88.”)
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Thiel et al., US 20200353561 (hereafter Thiel).
Regarding claim 3, 
“The radiation-based gas detector of claim 1, wherein an inner edge of the base defines at least one tooth radially extending from an inner edge of the first opening.” (Davis does not explicitly teach a tooth radially extending from inner edge of the first opening.
Thiel teaches “at least one heating device is arranged on an edge region of the optical element in order to supply the thermal energy to the edge region” in paragraph [17]. Thus Thiel is solving the same problem of arranging heaters as the instant claim.
Thiel teaches in paragraph [81] “the at least one heating device comprises a base and a plurality of heat sources arranged on the base. The base may be a substrate or a board. Typically, the heat sources may be electrical resistors, such as low-resistance resistors. For example, low-resistance resistors serving as a heating source may be positioned on a board.” Fig. 2 teaches heaters 122 radially extending  from the edge region towards the center of the lens. Since heaters are arranged on the base, it is implied that the bases are also radially extending from the edge region towards the center of the lens. It is implied that the center of the lens corresponds to the opening in the heater.

    PNG
    media_image3.png
    400
    473
    media_image3.png
    Greyscale

Fig. 2 of Thiel teaches tooth shaped heaters along the edge of a lens
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a tooth shaped base of Thiel to the heater assembly of Davis. One of ordinary skill in the art would have been motivated to do so “so that a center 101 of the optical element 110, through which the laser beam passes, is free or not obstructed” as taught in paragraph [77] of Thiel.)
Regarding claim 4,
“The radiation-based gas detector of claim 3, wherein the at least one heating element is disposed on the at least one tooth.” (Davis does not explicitly teach a tooth radially extending from inner edge of the first opening.
Fig. 2 in Thiel teaches heaters 122 radially extending  from the edge region towards the opening. Thiel teaches in paragraph [81] “the at least one heating device comprises a base and a plurality of heat sources arranged on the base. The base may be a substrate or a board. Typically, the heat sources may be electrical resistors, such as low-resistance resistors. For example, low-resistance resistors serving as a heating source may be positioned on a board.” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a tooth shaped heating element of Thiel to the heater assembly of Davis. One of ordinary skill in the art would have been motivated to do so “so that a center 101 of the optical element 110, through which the laser beam passes, is free or not obstructed” as taught in paragraph [77] of Thiel.)
Regarding claim 5,
“ The radiation-based gas detector of claim 3, wherein an inner edge of the at least one tooth is radially spaced from a center of the first opening.” (Fig. 2 of Thiel.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a tooth shaped heating element of Thiel to the heater assembly of Davis. One of ordinary skill in the art would have been motivated to do so “so that a center 101 of the optical element 110, through which the laser beam passes, is free or not obstructed” as taught in paragraph [77] of Thiel.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tagaya, US 11178316; Fig. 1
https://learn.sparkfun.com/tutorials/pcb-basics/all

    PNG
    media_image4.png
    992
    1788
    media_image4.png
    Greyscale


Screenshot of PCB basics teaches that a PCB is formed on a base

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761